ORDER

PER CURIAM.
AppellanVCross-Respondent, Nancy Hotz (“mother”), appeals from an order entered by the Circuit Court of the County of St. Louis finding she waived by acquiescence her claim to certain sums of past due child support, and awarding her $9,333.00 as and for child support arrearage. Respondent/Cross-Appellant, Gary Boone (“father”), cross-appeals the circuit court’s finding that mother’s acquiescence ended when she filed a motion to modify the original child support judgment. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the order of the circuit court pursuant to Rule 84.16(b).